 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees engaged as mailers,currently represented by New YorkMailers' Union No. 6, International TypographicalUnion, AFIr-CIO,are entitled to operate the buttons which control the Jampol belt,"jogger,"and in-line feeder,during city runs of News Syndicate Co.,Inc., newspapers.Newspaper and Mail Deliverers' Union of New York and Vicinity,IndependentandNews SyndicateCo., Inc.New YorkMailers' Union No. 6, International TypographicalUnion, AFL-CIOandNews Syndicate Co., Inc.Cases Nos.2-CD-233-1 and 2-CD-23.3-2.March 18, 1963DECISION AND DETERMINATION OF DISPUTEThis is a consolidated proceeding under Section 10(k) of the Act,following charges filed by News Syndicate Co., Inc., herein calledthe Company.' One of the charges is against Newspaper and MailDeliverers'Union of New York and Vicinity, Independent, hereincalled the Deliverers, and alleges that the Deliverers engaged in illegalconduct with respect to the Company's employees in order to force achange in work assignment as between members of the Deliverersand members of New York Mailers' Union No. 6, International Ty-pographical Union, AFL-CIO, herein called the Mailers.The othercharge, against the Mailers involves the same work dispute and allegesthat the Mailers engaged in like illegal conduct for the purpose of forc-ing the Company to assign the work to members of the Mailers insteadof to members of the Deliverers.A duly scheduled hearing was heldbefore George F. Mclnerny, hearing officer, on March 27 and 29 andon April 17, 1962.All parties appeared at the hearing and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and adduce evidence bearing on the issues. The rulings ofthe hearing officer made at the hearing are free from prejudicial errorand are hereby affirmed.Thereafter, the Company and the Deliverersfiled briefs which have been duly considered by the Board.Pursuant to Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chair-man McCulloch and Members Rodgers and Fanning].Upon the entire record in this case, the Board makes the followingfindings :1.The Companyis thepublisher of the New York Daily News,with publishing operationsin New York City;its newspapers are sold1A third case (Case No. 2-CD-235) involving the same parties,was consolidated forhearing bythe RegionalDirectorwiththe two above-captioned cases.However, thatdispute istreated separatelyinNew YorkMailers' UnionNo. 6, International Typo-graphical Union,AFL-CIO (News Syndicate Co., Inc.),141 NLRB No. 49.141 NLRB No. 50. NEWSPAPER & MAIL DELIVERERS' UNION OF NEW YORK 579both within and without the State of New York. The Board'sjurisdiction is not contested, and the Board has previously assertedjurisdiction over the Company in several cases, includingNews Syndi-cate Co., Inc.,124NLRB 738. Accordingly, we find that the Companyis engaged in commerce within the meaning of the Act and that it willeffectuate the purposes of the Act to assert jurisdiction herein.2.The Mailers and Deliverers are labor organizations within themeaning of the Act.3.The dispute :A. The work in disputeIn the summer of 1961, the Company installed certain machinery-designed to mechanize the operation of stacking, tying, and trans-porting newspapers to delivery trucks as they came off the press. Theoperation begins with a Cutler-Hammer stacker which counts andstacks the papers as they come off the press escalator.The stacked pa-pers then move along a Jampol (conveyor) belt to a "jogger" devicewhich straightens the stacks as they move to an in-line feeder ma,chine.The in-line feeder moves the bundles at predetermined in-tervals into the wire-tying machine.Coming out of the wire-tyingmachine, the tied bundles are taken along conveyor belt #1 towardthe loading platform wall where conveyor belt #2, running parallelto the wall moves the bundles to certain apertures in the wall where,they are guided onto the loading platform through the apertures,by reflectors.At this point, the tied bundles are loaded onto trucks.This entire operation is automated and is controlled by buttons whichoperate all of the aforementioned machines and conveyor belts.Thework in dispute is the operation of the control buttons which regulatethe conveyor belts #1 and #2 on mail runs.2B. Evidence of illegal conductThe facts giving rise to the dispute are basically uncontested.Onthe evening of January 10, 1962, the Company attempted for the firsttime, to operate the stacker on mail run.The Company assigned theoperation of belt #1 to a mailer and belt #2 to a deliverer.However,the mailer directed to activate belt #1 and the deliverer directed toactivate belt #2 refused to do so, stating that they had been instructedby their respective unions that they were to operate both belts, andfailing that, not to operate any at all.Thereafter, the mailroom op-eration was done manually as it had been done in the past. The Com-2A runof the Company's newspapers which is primarily destined for delivery to whole-salers outsidethe city ofNew York is labeled a "mail run,"as opposed to a run of news-papersdestined for delivery to retailers within NewYork City,which is called a "cityrun."The Deliverers claimsjurisdiction over the operation of belts #1 and #2 onoityrimsThis jurisdiction has not been contested, and the work of operating belts #1and #2 on city runs is not in dispute.708-006-64-vol. 141-38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany filed 8(b) (4) (D) charges, and on February 9, 1962, both unionswere enjoined under Section 10(1) of the Act by the U.S. DistrictCourt for the Southern District of New York.C. Applicability of the statuteThe Mailers takes the position that there is no jurisdictional disputein this case, since there has been an adjustment of the dispute withinthe meaning of Section 10(k) of the Act.'The adjustment herein,according to the Mailers consists of two arbitration awards. In anarbitration award under the Mailers contract, Peter Seitz, impartialchairman, awarded the disputed work to the Mailers. In a secondarbitration under the Deliverers contract, Impartial Chairman GeorgeMoskowitz, awarded the disputed work to the Deliverers. The Mailersargues that these two awards, even though inconsistent, constitute a"voluntary adjustment" of the disputed work under Section 10(k)of the Act.We do not agree. These arbitrations do not constitute anadjustment of the dispute within the meaning of Section 10(k) forthe very basicreasonthat the Mailers arbitration would be bindingonly upon the Mailers and the Company, and the Deliverers arbitrationlikewise would be binding only upon the Deliverers and the Company.The voluntary adjustment must bindbothdisputing Unions as wellas the Employer to come within the meaning of voluntary settlementas set out in Section 10 (k) .°On the basis of the entire record, we find that thereis reasonablecause to believe that a violation of Section 8(b) (4) (D) has occurred,and that the dispute is properly before the Board for determinationunder Section 10 (k) of the Act.D. Contentions of the partiesThe Deliverers' Union contends that it is entitled to the disputedwork as a matter of custom and traditionsinceit had performed thedisputed work when the operation was done manually.Moreover,the Deliverers maintains that its contract with the Company gives itjurisdiction over the disputed work and that this jurisdiction wasaffirmed in the Moskowitz arbitration which awarded the work to it.Likewise, the Mailers argues that custom and tradition, their ownS Section 10(k) reads: "Whenever it is charged that any person has engaged in an un-fair labor practice within the meaning of paragraph 4(D) of section 8(b), the Board isempowered and directed to hear and determine the dispute out of which such unfair laborpractice shall have arisen, unless, within ten days after notice that such charge has beenfiled,the parties to such dispute submitto the Board satisfactory evidence that theyhave adjusted,or agreed upon methods for the voluntary adjustment of, the dispute.Upon compliance by the parties to the dispute with the decision of the Board or uponsuch voluntary adjustment of the dispute,such charge shall be dismissed."4NewYork Mailers' Union No. 6, International Typographical Union,AFL-CIO (TheNew York Times Company),137 NLRB 665. NEWSPAPER & MAIL DELIVERERS' UNION OF NEW YORK 581contract with the Company, and the Seitz arbitration entitles it tothe disputed work.The Company has taken the position that belt #1 is within thework jurisdiction of the Mailers and belt #2 is properly the work ofthe Deliverers.The basis of this allocation is that these assignmentsconform generally to the work division as it existed prior to the adventof the stacker, when the work was being performed manually.E.Merits of the disputeAs noted above,the disputed work is the operation of the controlbuttons regulating conveyor belts#1 and #2 on mail runs. It is use-ful to examine the mailroom operation on a mail run prior to the in-troduction of the stacker and its appurtenant equipment.The opera-tion of stacking,tying,and moving newspapers was done by handwith the aid of rolling tables.The papers were sent down to the press-room by conveyor where they were stacked by mailers,and pushedalong a table,by a mailer,to a wire-tying machine.At thispoint, ona mail run,a mailer operated the wire-tying machine.After bundleswere tied,a mailer placed them on a rolling table, pushed it,a shortdistance toward the doors leading to the loading platform,at whichpoint a deliverer took it through the doors leading to the loadingplatform where the bundles were loaded into trucks for delivery.Withthe introduction of the stacker and its button controlled equip-ment, the Company attempted to assign the work in a manner whichwould most closely parallel the operation as it was done manually.The Company assigned the operation of belt#1 to a mailer sincethat belt performs the same basic function performed by the mailerwho- took the bundles from the wire-tying machine on rolling tablesto--the point at which the table was turned over to a deliverer formovement to the loading platform. Similarly,the Company assignedthe operation of belt#2 to a deliverer,since that belt now performsthe function previously performedby thedeliverer who took the roll-ing table from the mailer and moved it to the loading platform.Both Unions,however,rejected the Company allocation insofar asboth assert jurisdiction over both disputed belts under their respectivecontractswith the Company.The Mailers registers its claim undersection2(b) whichstates, "Both parties to this contract wish to pre-serve during its lifetime the historical jurisdiction of New YorkMailers Union No. Six in the plants of the Publishers signatory hereto.It is agreed therefore,that any personemployed tooperate new ma-chinery designed to supplant or substitute for machinery or work nowexclusively under the jurisdiction of the Union shall be a journeymanor apprentice within the bargaining unit representedby thisUnion."The Deliverers on the other hand,asserts that section 2-C of its con-tract with the Company entitles that Union to the disputed work. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 2-C states, "Whenever new mechanical devices are introducedto perform or aid in the performances of any of the operations includedin the bargaining unit, such devices shall be operated exclusively byemployees in the bargaining unit."In our opinion, the effect of these two contract provisions, do notsupport the jurisdictional claim of either union to both belts.The,gravamen of both contract provisions is the maintenance of the statusquo whenever manual operations within their respective jurisdictions.became automated.The Company appears to have attempted to.follow the sense of these provisions when it made the work assignments.disputed herein, and the Company's assignment with respect to belt#1 and belt #2 is a practical and reasonable solution to the workdispute herein within the meaning of both contracts since the currentwork assignments closely parallel the work assignments as they existedwhen the operation was manual.'From all the foregoing, including the contract provisions them-selves, the assignment made by the Company under these contracts,and particularly the past practice wherein mailers manually per-formed the operation now performed by belt #1 and deliverers per-formed the operation now performed by belt #2, we shall determinethe dispute herein by assigning the operation of belt #1 to mailersand the operation of belt #2 to deliverers with respect to mail runs,of the Company's newspapers.Our present determination is limited to the particular controversywhich gave rise to these proceedings. In making this determination,we are assigning the disputed work to mailers who are representedby the Mailers' Union and deliverers who are represented by the,Deliverers' Union, and not to those unions or to their members.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings of fact and upon the entire,record in this case, the Board makes the following determination ofdispute pursuant to Section 10 (k) of the Act :1.Employees engaged as mailers, currently represented by NewYork Mailers' Union No. 6, International Typographical Union,AFL-CIO, are entitled to perform the work of operating belt #1during mail runs of News Syndicate Co., Inc. newspapers. Employeesengaged as deliverers, currently represented by Newspaper and MailDeliverers' Union of New York and Vicinity, Independent, are en-titled to perform the work of operating belt #2 during mail runs ofNews Syndicate Co., Inc., newspapers.6 SeeLocal 4, International Brotherhood of Electrical Workers,AFL-CIO (The PulitzerPublishing Company),138 NLRB 335;andInternational AssociationofMachinists,LocalLodge 681, District Lodge No. 27, AFL-CIO (American Radiator 6 Standard SanitaryCorporation),137 NLRB 1524. CHECKER CAB COMPANYAND ITS MEMBERS5832.New York Mailers' Union No. 6, International TypographicalUnion, AFL-CIO, is not entitled by means proscribed by Section8 (b) (4) (D) to force or require News Syndicate Co., Inc., to assign theoperation of belt #2, during mail runs, to employees engaged asmailerswho are currently represented by New York Mailers' UnionNo. 6, International Typographical Union, AFL-CIO.Newspaperand Mail Deliverers' Union of New York and Vicinity is not entitled,by means proscribed by Section 8 (b) (4) (D), to force or require NewsSyndicate Co., Inc., to assign the operation of belt #1, during mailruns, to employees engaged as deliverers who are currently representedby Newspaper and Mail Deliverers' Union of New York and Vicinity,Independent.3.Within 10 days of the date of this Decision and Determinationof Dispute, Newspaper and Mail Deliverers' Union of New York andVicinity, Independent, and New York Mailers' Union No. 6, Interna-tional Typographical Union, AFL-CIO, shall notify the RegionalDirector for the Second Region in writing, whether or not they willrefrain from forcing or requiring News Syndicate Co., Inc., by meansproscribed. by Section 8(b) (4) (D), to assign the work in disputein a mannerinconsistent with the provisions of (1) above.Checker CabCompany and its MembersandLocal 10, Trans-portation Services and AlliedWorkers, Seafarers Interna.tionalUnion of North America,AFL-CIO,Petitioner.CaseNo. 7-RC-5346.March 18, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph Kulkis, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds:1.Checker Cab Company is a nonprofit membership corporation,whose members own and operate taxicabs in the city of Detroit. Theprincipal corporate purposes of Checker, as stated in its charter,are to provide the city of Detroit with an efficient and systematic taxi-cab service, to enable its member taxicab owners to associate for mutualbenefit, and to afford a means by which persons engaged in renderingcab service may improve operating procedures and practices and main-tain suitability of equipment.3The request for oral argument madeby the286 membersof Checker is herebydenied,Since the record,including the briefs,adequately setsforththe issues and the positionsof the parties.141 NLRB No. 64.